Judge WEBB
dissenting.
I dissent because I believe we are bound by Drumwright v. Theatres, Inc., 228 N.C. 325, 45 S.E. 2d 379 (1947). In that case, the patron of a movie theatre was directed to the balcony by an usher. The balcony was dark and there were no floor lights or seatlights. The steps were uneven in width — the succession being a narrow step, then a wider step. The plaintiff took a false step and fell when she thought she was on a wide step rather than a narrow one. The Supreme Court held that on this evidence, the case should have gone to the jury. I believe Drumwright is factually indistinguishable from this case. In each case, the plaintiff entered the premises of the defendant as a business invitee; the plaintiff was directed to an area of the premises by an agent of the defendant; the plaintiff could be expected to walk through a dark area of the premises, and there was an irregularity in the area in which the plaintiff was to walk.
The majority opinion holds that the cause of the plaintiff’s fall is left to speculation by the evidence. I believe that the evidence that the plaintiff was walking toward the curb, and immediately after the fall she was found approximately a “couple” of feet from the curb is sufficient upon a fair and reasonable consideration to permit the jury to find that the plaintiff tripped on the curb. Moore v. Moore, 268 N.C. 110, 150 S.E. 2d 75 (1966).